Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 22, 2017                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153772                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 153772
                                                                    COA: 329396
                                                                    Wayne CC: 02-013849-FC
  TERRY DeJUAN HOLLIS,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 24, 2016 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 22, 2017
           d0315
                                                                               Clerk